MEMORANDUM DECISION
PER curiam:.
Johnson Controls, Inc., appeals the Labor and Industrial Relations Commission’s decision that it must pay its employee, Gary Westcott, temporary total disability compensation. Johnson Controls asserts that West-cott’s injuries resulting from a fall in the parking lot of a physical therapist did not arise out of, and in the course of, his employment and that, even if the injuries were compensable, Westcott was not entitled to compensation because he was able to do light duty work but refused. We affirm. Rule 84.16(b).